Citation Nr: 1828613	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-40 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1965 to June 1985.  He died in October 2013.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) from January 2014 determinations of the Department of Veterans Affairs (VA), Pension Management Center and VA Regional Office (RO) in Milwaukee, Wisconsin.   

In May 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant waived RO consideration of additionally submitted evidence. 
 
In June 2017, after the Board hearing, the RO issued a statement of the case on the issues of entitlement to service connection for the cause of the Veteran's death, and entitlement to dependency and indemnity compensation (DIC).  Those issues have not been certified to the Board; therefore, the Board does not have jurisdiction over them and they will not be discussed further at this time.  


FINDINGS OF FACT

1.  The appellant's countable annual income, less excludable expenses, exceeds the maximum annual pension rate (MAPR) for nonservice-connected death pension (survivor's pension).

2.  The Veteran died in October 2013.

3.  At the time of his death, which occurred at home, the Veteran was not receiving service-connected disability benefits (compensation); he was not receiving nonservice-connected disability benefits (pension); he did not have a claim pending at the time of death; and he was not discharged or released from active military service for a disability incurrent or aggravated in the line of duty prior to death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272, 3.273 (2017).

2.  The criteria for payment of nonservice-connected burial benefits have not been met. 38 U.S.C.A. §§ 2302-2308; 38 C.F.R. §§ 3.1600, 3.1601 (in effect prior to and from July 7, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Pension

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income. 38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.271, 3.272.

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner). 

Medical expenses in excess of five percent of the maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272 (g)(2)(iii). 

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a Veteran's just debts and expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA. 38 C.F.R. § 3.272.

Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, such benefits are included as countable income.

The maximum annual rates of improved pension are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.

Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with the new 38 C.F.R. §§ 3.1700 through 3.1713. See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits, as here, pending on or after July 7, 2014, and essentially makes provisions for automatic payment to an eligible surviving spouse.  The provisions potentially applicable under the facts of this case have undergone no substantive changes.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2013.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600 (a). 

When the veteran's death is not service-connected, entitlement to burial benefits is based upon the following conditions: 

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or 

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and 

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or 

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or 

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, 

(i) That there is no next of kin or other person claiming the body of the deceased veteran, and 

(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; And 

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610. 

Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701 (3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701 (4)) for hospital care under the authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600 (c); see also 38 U.S.C.A. § 2303.  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body. 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601 (a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600 (f).

Analysis

Entitlement to non-service-connected death pension benefits

The Veteran was honorable discharged from service, served at least 90 days of active military service, and served at least one day of which was during an official period of war.  The appellant is his surviving spouse who has not remarried since his death.  Thus, the only remaining issue is whether the appellant's "countable income" is below the yearly rate set by Congress.

The Veteran died on October [REDACTED], 2013.  The appellant filed her claim for benefits on October 18, 2013 (within one year of the date of the Veteran's death), thus, the initial year under consideration is from October [REDACTED], 2013 through October 31, 2014.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  The maximum allowable rate of income for pension (MAPR) purposes for a surviving spouse with no dependents was as follows:  Effective December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.  The MAPR for a surviving spouse with no dependents was thereafter increased on multiple occasions; effective December 1, 2013, it was $8,485; effective December 2014, it was $8,630; and effective December 1, 2016, it was $8,656. 

If the appellant's countable income is more than the above amounts, she is not eligible for death pension (VA Survivor's Pension).  

The evidence reflects that the appellant received Social Security Administration (SSA) benefits in the amount of $780 a month beginning in October 2013, and $791 a month beginning in December 2013.  Thus, for the initial annualization period, the appellant was in receipt of $10,261 (i.e. $780 each month for October and November, and $791 each month for December 2013 through October 2014).  This amount exceeds the MAPR rates of $8,359 prior to December 1, 2013 and $8,485 from December 1, 2013.

The Board has considered which, if any, of the appellant's expenses may be excluded (deducted) from her income to perhaps allow her income to be below the MAPR.  First, the Board has considered any burial expenses.  

In her VA Form 21-530, the appellant reported that the Veteran's burial expenses were $1,900; however, she stated that she had not actually paid any of this amount.  In her June 2014 VA Form 21-534 EZ, she stated that she was paying the entire amount in increments of $25 to $75 per month and that she had paid $1,000 between October 2013 and May 2014.  Assuming an average $50 per month for the remaining months of the first annualization period, her total payment for burial expenses would be approximately $1,250. 

Next, the Board will consider the appellant's medical expenses.  The appellant testified as to some expenses which she and the Veteran had incurred (e.g. renting a wheelchair, gasoline to travel when the Veteran was in the hospital, and co-payments for the Veteran's health care); however, gasoline is not considered a medical cost, and these costs were incurred and apparently paid (because she has not provided evidence of payment during the annualization period) while the Veteran was still alive and are thus, not part of the annualization period which began in October 2013.  Although the appellant has submitted banking statements, the statements note expenses to a variety of places such as a drug store, a convenience store, a tobacco store, and a gasoline station; they do not provide sufficient detail that she paid unreimbursed medical expenses during the annualization period.

The appellant testified in 2017 that she was starting to build up her medical expenses due to conditions such as fibromyalgia.  The appellant has medical coverage with both Medicare Part B and Tri-Care.  While she has submitted statements from treatment providers, these are not actual bills and do not reflect that she actually paid the amounts.  Rather, the statements, which clearly state "This is not a bill" are explanations of what amount may be billed to the appellant at a later date because the costs exceeded the amount approved by Medicare.  Importantly, Medicare is a first payor, and not the appellant's only coverage.  Because the appellant is also in receipt of Tricare, any amounts not paid by Medicare Part B, may be paid by Tricare.  For instance, a December 2013 Medicare Summary Notice for Part B reflects that the appellant may be billed $4,769.82, while another notes that she may be billed $19.73; they are speculative and not definitive of unreimbursed expenses.

The Board has considered that the "Summary of Prescriptions Filled for the month of December 2013" reflects that the Veteran paid $32.64.  These medications were for 30 day supplies and the Board will assume, for the benefit of the appellant, that these are recurring monthly prescriptions.  Assuming that the appellant paid $32.64 per month for 12 months, her total paid would be $391.68. 

In order to be deductible, her medical expenses must exceed five percent of $8,359 (the MAPR prior to December 1, 2013) which is $471.95.  Her expenses do not exceed this amount.  (Only that portion that exceeds five percent may be deducted.)

In her VA Form 21-534EZ, the appellant asserted that she pays $104.90 per month to SSA for Medicare coverage.  However, an SSA inquiry (SSA Basic Info (S02)) reflects that this amount is paid by the state.

Thus, her countable income is $10,261 (SSA benefits) minus $1,250 (burial expenses) for a total of $9,011, which exceeds the MAPR for 2013 and 2014.  Assuming these facts, the amount of her remaining burial expenses would not reduce her income below the MAPR in 2015 or beyond.

The Board is sympathetic to the appellant's situation and acknowledges her contention that it is difficult to financially live on her SSA benefits; however, death pension is not meant to supplement a person's SSA benefits to an amount greater than the MAPR.  If the appellant's financial situation changes, she may again apply for pension benefits.

Entitlement to non-service-connected burial benefits

VA records indicate at the time of his death, the veteran was not receiving service-connected disability benefits (compensation); he was not receiving nonservice-connected disability benefits (pension); he did not have a claim pending at the time of death; and he was not discharged or released from active military service for a disability incurrent or aggravated in the line of duty prior to death.  His death certificate shows that he died in his home (not in a VA facility, or contracted care facility, or on route to one.)   

Based on the foregoing, burial benefits are not warranted.  



ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to non-service-connected burial benefits is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


